Citation Nr: 1013959	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-03 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to April 26, 2004 
for the granting of service connection for PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, granting service connection for PTSD 
and assigning a disability rating of 50 percent, effective as 
of April 26, 2004.  

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Veterans Law Judge in December 
2009.  A written transcript of this hearing has been prepared 
and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
a December 2001 rating decision.  The Veteran did not perfect 
a timely appeal of this decision, and it is therefore final.  

2.  The Veteran's request to reopen his claim of entitlement 
to service connection for PTSD was received by VA on April 
26, 2004, and reopened by the Board in a July 2008 decision.  

3.  Prior to July 28, 2006, the Veteran's PTSD was manifested 
by occupational and social impairment with reduced 
reliability and productivity, panic attacks, disturbances of 
motivation and mood, and a difficulty in establishing and 
maintaining effective work and social relationships; it was 
not manifested by deficiencies in judgment, thinking, or 
mood, suicidal ideation, impaired impulse control, or an 
inability to establish and maintain effective relationships.  

4.  As of July 28, 2006, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in work, family relations, and judgment, 
suicidal ideation, and an inability to maintain effective 
relationships; it has not been manifested by total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and significant memory loss.  

5.  The Veteran has been totally unemployable due to his 
service-connected PTSD since July 28, 2006.  


CONCLUSIONS OF LAW

1.  An effective date earlier than April 26, 2004 for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.151(a), 3.400 (2009).  

2.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD, prior to July 28, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 
(2009).

3.  The criteria for entitlement to a disability rating of 70 
percent for PTSD, as of July 28, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, as of July 28, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  In the present case, the Veteran was 
provided with this information in his December 2008 statement 
of the case.  The claim was subsequently readjudicated in 
July 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's increased disability rating claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in April 2008, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Effective Date Prior to April 26, 2004

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Facts and Analysis

The Veteran contends that he is entitled to an effective date 
prior to April 26, 2004 for the establishment of service 
connection for PTSD.  For historical purposes, the Veteran 
was denied entitlement to service connection for PTSD in a 
December 2001 rating decision.  A statement of the case was 
issued in July 2003.  The Veteran did not appeal this 
decision to the Board, and as such, the December 2001 denial 
is final.  

VA received a claim to reopen from the Veteran on April 26, 
2004.  This claim was granted by the Board in July 2008, and 
in August 2008, the RO assigned a disability rating of 50 
percent for PTSD, effective as of April 26, 2004 - the date 
VA received the Veteran's claim to reopen.  The Veteran 
appealed this decision to the Board in February 2009.  

The Board recognizes that the record demonstrates that the 
Veteran was diagnosed with PTSD prior to 2004.  According to 
a June 1998 treatment record, the Veteran suffered from PTSD.  
An October 1995 VA examination also indicates that the 
Veteran had a history of PTSD.  However, VA did not receive 
the Veteran's claim to reopen his finally disallowed claim 
until April 26, 2004.  As already noted, the appropriate 
effective date is the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, April 26, 
2004 is the appropriate effective date for the establishment 
of service connection.  

The Board recognizes that the Veteran believes he is entitled 
to an earlier effective date for the establishment of service 
connection for PTSD.  The Veteran testified during his 
December 2009 Video Conference hearing that he first filed a 
claim for a nervous disorder in 1978, and, that his doctor 
stated that he suffered from prolonged PTSD in January 1995.  
The Board is not disputing this fact, and concedes that the 
Veteran has indeed been treated for PTSD for a number of 
years.  However, the effective date is not based on the date 
the condition began or was demonstrably worse (unless the 
evidence suggests that the disability worsened after the 
Veteran filed his claim).  See 38 C.F.R. § 3.400.  In this 
case, the Veteran's claim of entitlement to PTSD was denied 
in a December 2001 rating decision.  For claims reopened 
after final disallowance, the date of receipt of the claim or 
the date entitlement arose, whichever is later, is the 
appropriate effective date.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Since VA did not receive the Veteran's claim until 
April 26, 2004, he is not entitled to an earlier effective 
date.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an effective date prior to April 26, 2004 for the 
establishment of service connection for PTSD must be denied.  

Disability Rating in Excess of 50 Percent

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  Upon review of the evidence of record, the 
Board finds that the Veteran is entitled to a disability 
rating of 70 percent, effective as of July 28, 2006.  
However, the preponderance of the evidence demonstrates that 
the Veteran is not entitled to a disability rating in excess 
of 50 percent prior to July 28, 2006.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 20 to 30 illustrate behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Relevant Facts

The record demonstrates that the Veteran has consistently 
sought VA psychiatric treatment since filing his claim.  Upon 
treatment in February 2004, the Veteran was noted to have a 
euthymic mood and affect.  There was no evidence of suicidal 
or homicidal ideation and no evidence of psychosis.  His 
insight was noted to be fair at this time and his judgment 
was found to be intact.  A May 2004 treatment record reflects 
similar symptoms, aside from a finding that the Veteran's 
insight was good.  According to a July 2004 outpatient 
treatment record, the Veteran had fairly severe panic attacks 
in the late evening and in the early morning.  He also 
suffered from sleep impairment with nightmares and night 
sweats.  A GAF score of 50 was assigned at this time, which 
is illustrative of any serious impairment in social, 
occupational or school functioning.  

In October 2004, the Veteran was treated on an outpatient 
basis with complaints of anxiety.  A January 2005 VA 
neurologic assessment concluded that the Veteran's shaking 
and jerking symptoms sounded like panic or anxiety attacks, 
and they were most likely related to the Veteran's PTSD.  A 
July 2005 VA outpatient treatment record notes that the 
Veteran's myoclonic movements were more common when the 
Veteran felt stressed or scared.  

In February 2006, the Veteran was noted to be improving with 
his new medication during a VA mental status examination.  
The Veteran reported less frequent nightmares and intrusive 
thoughts and he denied suicidal or homicidal ideation and 
auditory and visual hallucinations.  His insight, judgment 
and reliability were noted to be good and his mood was 
described as "pretty good."  Subsequently, in July 2006, 
the Veteran was seen for follow-up treatment for his PTSD.  
The Veteran was noted to be calm with good insight and intact 
judgment.  He also denied suicidal or homicidal ideation.  A 
GAF score of 50 was assigned at this time.  

The Veteran was hospitalized on an inpatient basis from July 
28, 2006 until August 5, 2006.  The Veteran's insight and 
judgment were noted to be poor and a GAF score of 21-30 was 
assigned upon admission, which is illustrative of behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  
According to an August 2006 discharge note, the Veteran was 
hospitalized for increased thoughts about hurting others.  A 
GAF score of 60 was assigned at the time of discharge, which 
is illustrative of more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The Veteran was hospitalized in April 2007.  The Veteran was 
noted to be alert and oriented with normal speech.  The 
Veteran denied any suicidal or homicidal ideations, and he 
also denied auditory or visual hallucinations.  The Veteran 
also reported his sleep as good at this time.  However, the 
Veteran indicated that while he was going back home to his 
wife, there was no use in trying to reconcile their 
relationship.  The examiner concluded that the Veteran's 
attention, concentration and insight had improved.  A GAF 
score of 27 was assigned at this time.  The Veteran was again 
hospitalized in May 2007 with complaints of assaultive 
ideations and auditory and visual hallucinations 
approximately 3 times per month.  Insight, judgment and 
impulse control were noted to be fair during treatment.  A 
GAF score of 30 was assigned at the time of admission.  His 
GAF score was found to be 40 at the time of discharge, but 
his judgment and insight were noted to be poor at this time.  
He denied hallucinations upon discharge, however.  A 
psychiatry outpatient note from August 2007 found the Veteran 
to be alert and oriented in all spheres with his judgment and 
insight intact.  A GAF score of 60 was assigned at this time.  

According to a January 2008 neurology outpatient treatment 
note, the Veteran was continuing to experience myoclonic 
jerking.  This was again found to be related to panic attacks 
and the Veteran's PTSD.  

The Veteran was afforded a VA PTSD examination in April 2008.  
During the examination, the Veteran reported having 
persistent and continuous depressive symptoms including 
feeling sad, hopeless, and helpless.  It was noted that the 
Veteran had been married to his current wife for 17 years, 
but that they did not get along.  When asked why they did not 
get along, the Veteran responded that it was because his wife 
was stupid.  The Veteran was also noted to have a 33 year old 
son whom he had not spoken with since he was 12 years old.  
The Veteran did have frequent contact with his nephew and his 
older sister.  The Veteran also denied having any friends and 
reported a loss of interest in anything and everything.  The 
examiner noted that the Veteran had a history of violence, 
and while he had not actually attempted suicide, he had 
experienced suicidal thoughts in the past.  

Examination revealed the Veteran to be appropriately dressed 
with unremarkable speech and psychomotor activity.  The 
Veteran's affect was determined to be appropriate but his 
mood was depressed and irritable at times.  The Veteran was 
oriented to person, time and place, and his thought content 
was deemed to be unremarkable.  There was also no evidence of 
delusions, and while the Veteran reported auditory and visual 
hallucinations, the examiner specifically concluded that 
these hallucinations were not persistent.  The examiner 
further indicated that the Veteran did not have inappropriate 
behavior, obsessive or ritualistic behavior, and panic 
attacks.  The examiner did note the presence of suicidal 
ideation, but there was no evidence of homicidal thoughts.  
The Veteran's impulse control was noted to be fair.  The 
examiner further concluded that the Veteran was able to 
maintain minimum personal hygiene and there were no problems 
with activities of daily living.  Finally, the Veteran's 
remote, recent and immediate memory were found to be normal.  

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 46, which is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  The examiner concluded 
that the Veteran had impaired employability due to 
flashbacks, difficulty interacting with others, and increased 
irritability.  It was also noted that the Veteran's previous 
occupation was a truck driver, but that he was now unable to 
drive a truck due to his anxiety.  However, the examiner 
opined that the Veteran did not suffer from total 
occupational and social impairment due to his PTSD.  The 
Veteran was noted to suffer deficiencies in thinking, family 
relations, work and mood as a result of his PTSD.  

The evidence of record demonstrates that the Veteran has 
continued to seek outpatient treatment from VA since his 
April 2008 VA examination.  According to a May 2009 treatment 
record, the Veteran had normal speech and motor activity.  He 
was found to be in a "pretty good" mood with a blunted but 
euthymic affect.  The Veteran denied any hallucinations, as 
well as suicidal or homicidal ideation.  Insight was found to 
be very limited due to the Veteran's defense of his drug 
abuse and his judgment was noted to be poor.  A GAF score of 
55-60 was assigned at this time.  A June 2009 Mental Hygiene 
Clinic Walk-in Evaluation indicates that the Veteran was 
depressed.  He denied suicidal or homicidal ideation and he 
denied any hallucinations.  His judgment was found to be fair 
and his insight limited.  The examiner diagnosed the Veteran 
with PTSD, a mood disorder, and marijuana dependence.  A GAF 
score of 40-45 was assigned at this time.  

The record also contains a letter from a Vet Center social 
worker dated June 2009.  According to the social worker, the 
Veteran was treated a total of 5 times at the Vet Center, but 
his treatment was discontinued because he was felt to be a 
threat to others.  The social worker indicated that she was 
not able to complete her assessment of the Veteran, but he 
did exhibit symptoms of sleep disturbance, guilt, 
hypervigilance, anger, irritability, drug abuse, inability to 
maintain employment, isolation, inability to maintain 
intimate relationships and flashbacks.  It was noted that the 
Veteran was currently separated from his wife and living 
alone.  

Having reviewed the above evidence, the Board concludes that 
the Veteran is entitled to a disability rating of 70 percent 
as of July 28, 2006.  As previously noted, a 70 percent 
rating contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The Veteran was hospitalized on July 28, 2006 with poor 
judgment and insight.  A GAF score of 21-30 was assigned at 
this time as well, suggesting serious impairment in judgment 
and functionality.  While the Veteran was assigned a GAF 
score of 60 upon discharge in August 2006, he was 
subsequently assigned a GAF score of 27 in April 2007, 
suggesting that the Veteran was not capable of maintaining 
long-term improvement.  Furthermore, according to the 
Veteran's April 2008 VA examination, he suffered from 
deficiencies in thinking, family relations, work and mood, 
due to symptoms such as depressed mood, suicidal thoughts, 
and occupational and social impairment.  The April 2008 VA 
examiner also indicated that the Veteran and his wife did not 
get along and that he had no friends, and the June 2009 Vet 
Center letter indicates that the Veteran was unable to form 
intimate relationships and that he was now separated from his 
wife.  This evidence suggests that the Veteran suffers from 
an inability to maintain effective relationships.  

However, the preponderance of the evidence demonstrates that 
the Veteran is not entitled to a higher disability rating of 
100 percent as of July 2006.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

There is no evidence of record suggesting that the Veteran 
suffers from total occupational and social impairment due to 
such symptomatology.  The April 2008 VA examiner specifically 
concluded that the Veteran did not suffer from total 
occupational and social impairment, and, that he did not 
suffer from any of the symptoms outlined in the 100 percent 
rating criteria.  The Veteran has not suffered from 
persistent delusions or hallucinations, disorientation, or 
grossly inappropriate behavior, and the evidence does not 
demonstrate that he is a persistent danger to himself or 
others or that he has an intermittent inability to perform 
activities of daily living.  Also, the Veteran testified 
during his December 2009 hearing that even though he lived 
alone, he did socialize with other Veterans.  While the Board 
is not suggesting that this indicates that the Veteran has 
established meaningful relationships with these individuals, 
it does suggest that the Veteran does not suffer from total 
social impairment.  

The Board recognizes that the Veteran has been assigned GAF 
scores as low as 21-30, which are illustrative of behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  While 
certainly relevant in determining the proper evaluation to 
assign for the Veteran's psychiatric disorder, GAF scores 
alone are not controlling - the Board must look to the actual 
symptomatology described by the medical examiners.  In the 
present case, the Veteran has not been found to have serious 
impairment in communication or judgment, or an inability to 
function in almost all areas.  Upon discharge in August 2006, 
the Veteran was noted to have intact insight and judgment and 
he denied suicidal or homicidal ideations.  Also, while the 
Veteran was assigned a GAF score of 27 in April 2007, the 
Veteran denied any suicidal or homicidal ideations and his 
insight was noted to have improved.  Therefore, while the GAF 
scores do demonstrate significant impairment, the 
symptomatology does not suggest that the Veteran suffered 
from behavior considerably influenced by delusions or 
hallucinations, or that he suffered from serious impairment 
in communication or judgment.  

The preponderance of the evidence also demonstrates that the 
Veteran was not entitled to a disability rating in excess of 
50 percent prior to July 28, 2006.  In May 2004, the Veteran 
was found to have good insight and intact judgment, with no 
suicidal or homicidal ideations.  Also, in February 2006, the 
Veteran was noted to be improving on his medication, and he 
denied suicidal or homicidal ideation or hallucinations.  
Insight, judgment and reliability were noted to be good, and 
the Veteran described his mood as "pretty good."  This 
evidence demonstrates that the Veteran was not suffering from 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood, due to symptomatology such as 
suicidal ideation.  

The Board has also considered the testimony offered by the 
Veteran in support of his claim.  During his December 2009 
hearing, the Veteran testified to suffering from stress, lack 
of motivation, heart pauses, and occupational and social 
impairment.  A January 2008 outpatient treatment record has 
related the Veteran's heart pauses to panic attacks related 
to his PTSD.  Having considered this testimony, the Board 
does not find that it suggests entitlement to an increased 
disability rating, as these symptoms are considered by 50 
percent and 70 percent disability ratings.  

The Board notes that the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

In this case, there is no evidence that the service-connected 
PTSD or its ramifications have required such frequent periods 
of hospitalization as to make the assigned disability ratings 
inadequate.  The April 2008 VA examiner concluded that the 
Veteran had been hospitalized four times since 1998 for this 
disability.  Further, while there is evidence of significant 
occupational impairment, compensation is paid to compensate 
industrial impairment, so some impact on the Veteran's 
ability to work is expected.  The Veteran's service-connected 
PTSD is manifested by occupational and social impairment, 
depressed mood, chronic sleep impairment, suicidal ideations 
and impaired judgment.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.130.  
The rating criteria reasonably describe the Veteran's 
disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Having assigned staged ratings in this claim, the Board has 
considered the holding of the Court in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, as outlined 
above, there is no evidence to suggest that the Veteran is 
entitled to further staged ratings at any time during the 
pendency of his claim.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board concludes that he is entitled to a 70 
percent disability rating, effective as of July 28, 2006.  
See 38 U.S.C. § 5107(b).  However, the preponderance of the 
evidence demonstrates that the Veteran is not entitled to a 
disability rating in excess of 50 percent prior to July 28, 
2006.  Therefore, the Veteran's claim is partially granted.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for TDIU has been raised by the record.

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  As outlined in the previous 
section, the Veteran is service-connected for PTSD and a 
disability rating of 70 percent has been assigned.  As such, 
the Veteran meets the percentage requirements laid out in 38 
C.F.R. § 3.340.  

The record demonstrates that the Veteran was hospitalized for 
PTSD on July 28, 2006.  He was assigned a GAF score of 21-30 
at the time of admission.  The evidence further suggests that 
the Veteran was again hospitalized in April 2007 and May 
2007.  GAF scores of 27 and 30, respectively, were assigned 
upon admission.  

The April 2008 VA examiner noted that the Veteran had 
employment difficulties due to flashbacks, increased 
irritability, feelings of nervousness, and his inability to 
be comfortable around people.  The examiner also noted that 
the Veteran's anxiety prevented him from driving trucks, 
which had been his previous occupation.  Also, according to a 
letter from a Vet Center social worker dated June 2009, the 
Veteran was unable to maintain employment as a result of his 
PTSD.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to TDIU benefits as of July 28, 2006 - 
the date of his first hospitalization since filing his claim 
to reopen.  The Board recognizes that there is no specific 
finding of significant occupational impairment until April 
2008.  However, the Veteran's recurrent hospitalizations, 
along with his consistently low GAF scores from 2006 and 
2007, suggest that it is highly unlikely that the Veteran 
could have maintained gainful employment during this time 
period.  As such, the Board finds that the Veteran is 
entitled to TDIU benefits as of July 28, 2006.  

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to TDIU 
benefits prior to July 28, 2006.  While there is evidence of 
significant disability prior to this date, the evidence does 
not suggest that the Veteran was totally unemployable at this 
time.  According to a May 2004 outpatient treatment record, 
the Veteran's insight was good and his judgment was intact.  
Also, a February 2006 outpatient treatment record notes that 
the Veteran was improving with his new medication, and his 
insight, judgment and reliability were noted to be good.  
This evidence does not suggest that the Veteran was incapable 
of obtaining or maintaining gainful employment as a result of 
his PTSD, prior to July 28, 2006.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to TDIU 
benefits as of July 28, 2006.  38 U.S.C. § 5107(b).  However, 
the preponderance of the evidence of record demonstrates that 
the Veteran is not entitled to TDIU benefits prior to July 
28, 2006.


ORDER

Entitlement to an effective date prior to April 26, 2004 for 
the granting of service connection for PTSD is denied.  

Entitlement to an initial disability rating for PTSD in 
excess of 50 percent is denied.  

Entitlement to a disability rating of 70 percent for PTSD, 
effective as of July 28, 2006, is granted.  

Entitlement to TDIU benefits, as of July 28, 2006, is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


